COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 IN RE:
                                                 §
 MESILLA VALLEY                                                   No. 08-17-00212-CV
 TRANSPORTATION SOLUTIONS,                       §
 LLC, OEP HOLDINGS, LLC, MVT                                 AN ORIGINAL PROCEEDING
 TRANSPORTATION, LLC AND                         §
 MVT HOLDINGS, LLC,                                                 IN MANDAMUS
                                                 §
 RELATORS.
                                                 §

                                       JUDGMENT

       The Court has considered this cause on Relators’ petition for writ of mandamus against the

Honorable Gonzalo Garcia, Judge of the 210th District Court of El Paso, Texas, and concludes

that Relators’ petition for writ mandamus is dismissed. We therefore dismiss the petition for writ

of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 8TH DAY OF NOVEMBER, 2017.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.